DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert J. Crawford on July 20, 2022.

The application has been amended as follows: 
In the claims:

19. (Currently Amended) A non-transitory machine-readable medium including instructions which, when executed by a computing processor circuit, causes step to be carried out according to a method involving information streaming to a user device including a circuit-based data-communications user interface, the method comprising:
in response to a network connection being established or opened between the user interface and a server of a networked contact center;
receiving, at the networked contact center, a request to stream information to the user interface;
keeping the network connection between the user interface and the server of the networked contact center open as a persistent network connection to the user interface;   
receiving the information, the information including one or more events associated with the networked contact center; and
pushing the one or more events to the user interface via the persistent network connection, the one or more events resulting in a change in the user interface, wherein the change in the user interface enables an agent to perform direct manipulation of a graphical element provided by the user interface with capability to reject a communication from a particular customer without requiring further network action from the user interface.

20.          (Currently Amended)  The non-transitory machine-readable medium of claim 19, wherein the receiving of the information includes receiving an indication of a status of an agent change.



Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Chen et aI., USPN 7,788,679 B2, teaches a computer-implemented method for information streaming to a user interface (Figure 6, column 4, lines 22-32), the method comprising:
opening a network connection between the user interface and a server of a network contact center using a communications protocol capable of transferring information between a client and a server over a network (column 14, lines 3-10); and 
keeping the network connection between the user interface and the server of the networked contact center open as a persistent network connection to the user interface (column 14, lines 3-10; column 24, lines 55-64); and 
pushing the one or more events to the user interface via the persistent network connection, the one or more events resulting in a change in the user interface without further network requests from the user interface (notification of events occur after the agent starts a session, column 26, lines 27-38) and/or 
push the one or more events to the user interface via the persistent network connection, the one or more events resulting in a change in the user interface without further network requests from the user interface (notification of events occur after the agent starts a session, column 26, lines 27-38) but does not teach receiving a request for streaming information or circuitry for providing requested streaming information. 

The prior art of record fails to teach or suggest: 
“in response to a network connection being established or opened between the user interface and a server of a networked contact center”; 
“receiving, at the networked contact center, a request to stream information to the user interface”; 
“keeping the network connection between the user interface and the server of the networked contact center open as a persistent network connection to the user interface”; 
“receiving the information, the information including one or more events associated with the networked contact center”; and 
“pushing the one or more events to the user interface via the persistent network connection, the one or more events resulting in a change in the user interface, wherein the change in the user interface enables an agent to perform direct manipulation of a graphical element provided by the user interface with capability to reject a communication from a particular customer without requiring further network action from the user interface” as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452